Citation Nr: 1636703	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee strain.  

2. Entitlement to a rating in excess of 10 percent for left knee strain with stable chondroid mix lesion.

3. Entitlement to a rating in excess of 10 percent for right ankle sprain with osteoarthritis.

4. Entitlement to a rating in excess of 10 percent for left ankle sprain with osteoarthritis. 

5. Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is of record.  The record was held open for 30 days following the hearing to allow the Veteran to submit additional evidence.  Later that month, additional evidence was submitted pertinent to the Veteran's claims of entitlement to increased ratings for his bilateral ankle disabilities, along with a waiver of RO consideration of the of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


The issues of entitlement to a rating in excess of 10 percent for right ankle sprain with osteoarthritis, entitlement to a rating in excess of 10 percent for left ankle sprain with osteoarthritis, and entitlement to a rating in excess of 20 percent for cervical spine degenerative disc and degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran indicated on the record at his March 15, 2016 hearing that he would like to withdraw his appeal concerning the issues of entitlement to a rating in excess of 10 percent for right knee strain and entitlement to a rating in excess of 10 percent for left knee strain with stable chondroid mix lesion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for entitlement to a rating in excess of 10 percent for right knee strain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal for entitlement to a rating in excess of 10 percent for left knee strain with stable chondroid mix lesion have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(3).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  

Here, the Veteran withdrew the appeal as concerning his claims of entitlement to a rating in excess of 10 percent for right knee strain and entitlement to a rating in excess of 10 percent for left knee strain with stable chondroid mix lesion on the record at the March 15, 2016 Board hearing.  38 C.F.R. § 20.204(b)(1).  There thus remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed.


ORDER

The appeal as to the claim of entitlement to a rating in excess of 10 percent for right knee strain is dismissed.

The appeal as to the claim of entitlement to a rating in excess of 10 percent for left knee strain with stable chondroid mix lesion is dismissed


REMAND

Unfortunately, the remaining claims on appeal must be remanded. While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration. 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Specifically, the Board finds that new VA orthopedic examinations are warranted to assess the current nature and severity of the service connected bilateral ankle and cervical spine conditions.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  In this regard, the Veteran was last provided a VA ankle examination in July 2014, and his most recent VA cervical spine examination was performed in April 2011.  See July 2014 VA Ankle Conditions Disability Benefits Questionnaire (DBQ); April 2011 VA General Medical Compensation and Pension (C & P) Examination Report.  At his March 2016 Board hearing, the Veteran testified that his bilateral ankle and cervical spine disabilities have increased in severity in the years since these examinations were performed.  See March 2016 Board Hearing Transcript.  Accordingly, given the evidence that his disability picture has changed, and considering that his last ankle examination occurred more than two years ago and his last c-spine examination occurred more than five years ago, the Board finds that the current evidence of record does not adequately reveal the present state of either the Veteran's service connected bilateral ankle disorders or his cervical spine disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board finds, therefore, that contemporaneous orthopedic examination is required to ascertain the current severity of the Veteran's bilateral ankle and cervical spine conditions.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).



Furthermore, VA also has a duty to obtain relevant records of treatment reported by private physicians.  See Massey v. Brown, 7 Vet. App. 204 (1994).  During his March 2016 Board Hearing, the Veteran reported that he had undergone 16 physical therapy sessions for the treatment of his ankle and neck conditions at Falcon Physical Therapy.  See March 2016 Board Hearing Testimony.  Although there are Falcon Physical Therapy treatment reports of record, they appear to be incomplete.  See Falcon Physical Therapy Records dated from January 2013 through March 2016 (documenting 13 physical therapy sessions from January 29, 2013 through April 7, 2013, and an additional session on March 9, 2016).  Therefore, on remand, the AOJ should attempt to obtain complete records of the Veteran's physical therapy.

Finally, as the case is being remanded, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.  A specific request should be made for information relating to physical therapy records from Falcon Physical Therapy.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.


2. Make arrangements to obtain any outstanding records of VA treatment.

3.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) to assess the nature and current level of severity of his service-connected bilateral ankle disorder and cervical spine disability.  

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

In particular, for both the ankles and the cervical spine, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).


After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's ankles and cervical spine.  The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the disability was initially granted).  

Additionally, the examiner(s) must also specifically state whether the Veteran has any neurological abnormalities (including headaches) associated with his service-connected cervical spine disability.  See March 2016 Board Hearing Testimony (asserting that his cervical spine disability causes headaches).  See also 38 C.F.R. § 4.71a, Note (1) (Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code).

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

4.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.


5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


